EXHIBIT 10.6

MORGAN STANLEY

2007 EQUITY INCENTIVE COMPENSATION PLAN

AWARD CERTIFICATE FOR

[YEAR] PERFORMANCE STOCK UNITS



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.  

Performance stock units generally.

   3 2.  

Performance measures.

   3 3.  

Vesting and conversion.

   4 4.  

Special provision for certain employees.

   6 5.  

Dividend equivalent payments.

   7 6.  

Death, Disability and Full Career Retirement.

   8 7.  

Involuntary termination by the Firm.

   9 8.  

Governmental Service.

   10 9.  

Change in Control.

   11 10.  

Specified employees.

   11 11.  

Cancellation of awards under certain circumstances.

   12 12.  

Tax and other withholding obligations.

   14 13.  

Obligations you owe to the Firm.

   15 14.  

Nontransferability.

   15 15.  

Designation of a beneficiary.

   15 16.  

Ownership and possession.

   16 17.  

Securities law compliance matters.

   16 18.  

Compliance with laws and regulation.

   17 19.  

No entitlements.

   17 20.  

Consents under local law.

   18 21.  

Award modification.

   18 22.  

Governing law.

   18 23.  

Defined terms.

   18



--------------------------------------------------------------------------------

MORGAN STANLEY

[YEAR]

DISCRETIONARY RETENTION AWARDS

AWARD CERTIFICATE FOR PERFORMANCE STOCK UNITS

Morgan Stanley has awarded you performance stock units (PSUs) as part of your
discretionary long-term incentive compensation for services provided during
[year] and as an incentive for you to remain in Employment and provide services
to the Firm. This Award Certificate sets forth the general terms and conditions
of your [year] performance stock unit award. The number of PSUs in your Target
Award has been communicated to you independently.

If you are employed outside the United States, you will also receive an
“International Supplement” that contains supplemental terms and conditions for
your [year] PSU award. You should read this Award Certificate in conjunction
with the International Supplement, if applicable, in order to understand the
terms and conditions of your performance stock unit award.

Your PSU award is made pursuant to the Plan. References to “performance stock
units” or “PSUs” (which terms are used interchangeably) in this Award
Certificate mean only those performance stock units included in your [year] PSU
award, and the terms and conditions herein apply only to such award. If you
receive any other award under the Plan or another equity compensation plan, it
will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.

The purpose of your PSU award is, among other things, to align your interests
with the interests of the Firm and Morgan Stanley’s stockholders, to reward you
for your continued Employment and service to the Firm in the future and your
compliance with the Firm’s policies (including the Code of Conduct), to protect
the Firm’s interests in non-public, confidential and/or proprietary information,
products, trade secrets, customer relationships, and other legitimate business
interests, and to ensure an orderly transition of responsibilities. In view of
these purposes, the number of PSUs that you earn will depend on the Company’s
performance during the Performance Period. Moreover, you will earn PSUs included
in your [year] PSU award only if you (1) remain in continuous Employment through
the Scheduled Vesting Date (subject to limited exceptions set forth below),
(2) do not engage in any activity that is a cancellation event set forth in
Section 11(c) below and (3) satisfy obligations you owe to the Firm as set forth
in Section 13 below. Even if your PSUs have vested, you will have no right to
your award if a cancellation event occurs under the circumstances set forth in
Section 11(c) below. As Morgan Stanley deems appropriate, Morgan Stanley will
require you to provide a written certification or other evidence, from time to
time in its sole discretion, to confirm that no cancellation event has occurred,
including upon a termination of Employment and/or during a

 

2



--------------------------------------------------------------------------------

specified period of time prior to each Scheduled Conversion Date. If you fail to
timely provide any required certification or other evidence, Morgan Stanley will
cancel your award. It is your responsibility to provide the Executive
Compensation Department with your up-to-date contact information.

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 23 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 23 below
have the meanings set forth in the Plan.

 

1. Performance stock units generally.

Each PSU corresponds to one share of Morgan Stanley common stock. A PSU
constitutes a contingent and unsecured promise of Morgan Stanley to pay you one
share of Morgan Stanley common stock on the conversion date for the PSU. As the
holder of PSUs, you have only the rights of a general unsecured creditor of
Morgan Stanley. You will not be a stockholder with respect to the shares of
Morgan Stanley common stock corresponding to your PSUs unless and until your
PSUs convert to shares.

 

2. Performance measures.

The portion, if any, of your Target Award that you earn will be based on Morgan
Stanley performance against the performance measures set forth in this Section 2
and the other terms and conditions of this Award Certificate, and may vary from
zero to two times the number of PSUs included in your Target Award.

(a) Average Morgan Stanley ROE. One-half of your Target Award will be earned
based on MS Average ROE. The number of PSUs that you earn based on MS Average
ROE (subject to vesting and the other terms and conditions of your award) will
be determined by multiplying the number of PSUs representing one-half of the
Target Award by a multiplier determined as follows:

 

  •  

If MS Average ROE is less than 7.5%, the multiplier will be zero

 

  •  

If MS Average ROE is 7.5%, the multiplier will be .25

 

  •  

If MS Average ROE is 12.0%, the multiplier will be 1.00

 

  •  

If MS Average ROE is 18.0% or more, the multiplier will be 2.00

If MS Average ROE is between two thresholds, then the multiplier will be
obtained by straight-line interpolation between the two thresholds. For example,
if MS Average ROE is 15%, the multiplier will be 1.50. If MS Average ROE is less
than 7.5%, you will not earn any PSUs as a result of the MS Average ROE measure,
and one-half of your [year] PSU award will be canceled.

(b) Relative Total Shareholder Return. One-half of your Target Award will be
earned based on Morgan Stanley’s Total Shareholder Return as compared to the
Total Shareholder Return of each member of the Comparison Group. The number of
PSUs that you earn based on Morgan Stanley’s TSR as compared to each member the
Comparison Group’s

 

3



--------------------------------------------------------------------------------

TSR (subject to vesting and the other terms and conditions of your award) will
be determined by multiplying the number of PSUs representing one-half of your
Target Award by a multiplier determined in accordance with the following
performance grid:

 

MS TSR Rank

  

Multiplier

1

   2.00

2

   1.75

3

   1.50

4

   1.25

5

   1.00

6

   0.75

7

   0.50

8

   0.25

9

   0.00

10

   0.00

In the event that any member of the Comparison Group is involved in any event
that results in such member ceasing to be traded on a national exchange at any
time during the Performance Period or in the event that the Committee
determines, in its sole discretion, that a change in circumstances of a member
of the Comparison Group during the Performance Period would cause the inclusion
of such entity in the Comparison Group to no longer be appropriate, then, in
each case, such entity shall be removed as a member of the Comparison Group and
the performance grid described above relating to the relative TSR performance
goal will be adjusted based on the number of companies remaining in the
Comparison Group, with a rank of “1” resulting in a multiplier of 2 and the
“last” rank resulting in a multiplier of 0; provided that, in the event all but
one member of the Comparison Group are removed, then the performance grid will
be adjusted such that a rank of first results in a multiplier of 1 and a rank of
last results in a multiplier of 0; provided, further, in the event all members
of the Comparison Group are removed, then the performance grid will be adjusted
such that the multiplier will be 1. The multiplier for the ranks in between
first and last will be determined based on straight-line interpolation.

(c) Adjustments. If an event occurs with respect to Morgan Stanley or any member
of the Comparison Group that renders, in the sole determination of the
Committee, any of the performance measures set forth in Section 2(a) or
Section 2(b) to no longer be appropriate, then the Committee may adjust such
measures, as it deems appropriate in its sole discretion, to carry out the
intent of the original terms of this award.

 

3. Vesting and conversion.

(a) Vesting schedule. Except as otherwise provided in this Award Certificate,
you will vest in any PSUs that are earned in accordance with Section 2 on the
Scheduled Vesting Date.1 Except as otherwise provided in this Award Certificate,
PSUs will vest only if you

 

1

The vesting schedule presented in this form of Award Certificate is indicative.
The vesting schedule applicable to awards may vary.

 

4



--------------------------------------------------------------------------------

continue to provide future services to the Firm by remaining in continuous
Employment through the Scheduled Vesting Date and providing value added services
to the Firm during this timeframe. The special vesting terms set forth in
Sections 6, 7 and 8 of this Award Certificate apply (i) if your Employment
terminates by reason of your death or Disability, (ii) upon your Full Career
Retirement, (iii) if the Firm terminates your employment in an involuntary
termination under the circumstances described in Section 7 or (iv) upon a
Governmental Service Termination. Vested PSUs remain subject to the cancellation
and withholding provisions set forth in this Award Certificate.

(b) Conversion. Except as otherwise provided in this Award Certificate, your
PSUs, to the extent earned and vested, will convert to shares of Morgan Stanley
common stock on the Scheduled Conversion Date, with any fractional shares to be
distributed in cash.2 The special conversion provisions set forth in Sections
6(a), 6(b) and 8 of this Award Certificate apply (i) if your Employment
terminates by reason of your death or you die after termination of your
Employment or (ii) upon your Governmental Service Termination or your employment
at a Governmental Employer following your termination of employment with the
Firm under circumstances set forth in Section 8(b).

No PSUs will convert to shares of Morgan Stanley common stock until the
Committee certifies the extent to which the performance criteria set forth in
Section 2 have been satisfied.

The shares delivered upon conversion of PSUs pursuant to this Section 3(b) will
not be subject to any transfer restrictions, other than those that may arise
under the securities laws, the Firm’s policies or Section 13 below, or to
cancellation under the circumstances set forth in Section 11(c), but will be
subject to clawback as set forth in Section 3(c).

(c) Clawback. In the event and to the extent the Committee reasonably determines
that the performance certified by the Committee, and on the basis of which PSUs
were converted to shares of Morgan Stanley common stock, was based on materially
inaccurate financial statements or other performance metric criteria, you will
be obligated to repay to the Firm:

(i) the number of shares that were delivered upon conversion of your PSUs, less
the number of shares that would have been delivered had your PSUs converted to
shares based on accurate financial statements or other performance metric
criteria (such number of shares determined in each case by the Committee and
before satisfaction of tax or other withholding obligations pursuant to
Section 12) (the “Clawback Shares”); provided, however, that to the extent that
any of the Clawback Shares have been transferred, you shall repay to the Firm an
amount equal to the number of Clawback Shares so transferred multiplied by the
fair market value, determined using a valuation methodology established by
Morgan Stanley, of Morgan Stanley common stock on the date your PSUs converted
to shares of Morgan Stanley common stock; plus

 

2

The conversion schedule presented in this form of Award Certificate is
indicative. The conversion schedule applicable to awards may vary.

 

5



--------------------------------------------------------------------------------

(ii) any dividend equivalents that were paid on the Clawback Shares when your
PSUs converted to shares; plus

(iii) interest on the amounts described in the preceding clauses (i) and (ii) at
the average rate of interest Morgan Stanley paid to borrow money from financial
institutions during the period from the date of such conversion through the date
preceding the repayment date.

(d) Accelerated conversion. Morgan Stanley shall have no right to accelerate the
conversion of any of your PSUs or the payment of any of your dividend
equivalents, except to the extent that such acceleration is not prohibited by
Section 409A and would not result in your being required to recognize income for
United States federal income tax purposes before your PSUs convert to shares of
Morgan Stanley common stock or your dividend equivalents are paid or your
incurring additional tax or interest under Section 409A. If any PSUs are
converted to shares of Morgan Stanley common stock or any dividend equivalents
are paid prior to the Scheduled Conversion Date pursuant to this Section 2(d),
these shares or dividend equivalents may not be transferable and may remain
subject to applicable vesting, cancellation and withholding provisions, as
determined by Morgan Stanley.

(e) Rule of construction for timing of conversion. Whenever this Award
Certificate provides for your PSUs to convert to shares, or your dividend
equivalents to be paid, on the Scheduled Conversion Date or upon a different
specified event or date, such conversion or payment will be considered to have
been timely made, and neither you nor any of your beneficiaries or your estate
shall have any claim against the Firm for damages based on a delay in conversion
of your PSUs (or delivery of Morgan Stanley shares following conversion) or
payment of your dividend equivalents, as applicable, and the Firm shall have no
liability to you (or to any of your beneficiaries or your estate) in respect of
any such delay, as long as conversion or payment, as applicable, is made by
December 31 of the year in which occurs the Scheduled Conversion Date or such
other specified event or date or, if later, by the 15th day of the third
calendar month following such specified event or date. Similarly, neither you
nor any of your beneficiaries or your estate shall have any claim against the
Firm for damages, and the Firm shall have no liability to you (or to any of your
beneficiaries or your estate), based on any acceleration of the conversion of
your PSUs or payment of your dividend equivalents pursuant to Section 3(d), as
applicable.

 

4. Special provision for certain employees.

Notwithstanding the other provisions of this Award Certificate, if Morgan
Stanley considers you to be one of its executive officers at the time provided
for the conversion of your vested PSUs and determines that your compensation may
not be fully deductible by virtue of Section 162(m) of the Internal Revenue
Code, Morgan Stanley shall delay payment of the nondeductible portion of your
compensation, including delaying, to the extent nondeductible, conversion of
your vested PSUs and payment of the dividend equivalents, unless the Committee,
in its sole discretion, determines not to delay such conversion and payment.
This delay will

 

6



--------------------------------------------------------------------------------

continue until your Separation from Service or to the extent permitted under
Section 409A, the end of the first earlier taxable year of the Firm as of the
last day of which you are no longer an executive officer (subject to earlier
conversion in the event of your death as described below).

 

5. Dividend equivalent payments.

If Morgan Stanley pays a regular or ordinary dividend on its common stock, you
will be credited with cash dividend equivalents with respect to your PSU award
in an amount equal to the amount of the dividend that would have been paid on a
number of shares of Morgan Stanley common stock corresponding to your Target
Award. Morgan Stanley will credit the dividend equivalents when it pays the
corresponding dividend on its common stock. Your dividend equivalents will vest
and be paid at the same time as, and subject to the same vesting and
cancellation provisions set forth in this Award Certificate with respect to,
your PSUs (provided that, subject to Section 3(e), the dividend equivalents may
be paid following the date on which the PSUs convert to shares of Morgan Stanley
common stock on the next administratively practicable payroll date). The amount
of dividend equivalents paid to you will be based on the number of PSUs that
actually convert to shares (and will be paid only if your PSUs convert to
shares), provided that such dividend equivalents will be reduced to the extent
that application of the performance measures set forth in Section 2 results in
your earning less than the Target Award and will be increased to the extent that
application of those performance measures results in your earning more than the
Target Award. (For example, if you earn 80% of the Target Award based on the
performance measures, 20% of the dividend equivalents credited in respect of
regular or ordinary dividends will be canceled.) If your PSU award is subject to
a pro rata reduction upon the termination of your Employment (as described
below) and your award is to be paid on a date following such termination, the
amount of dividend equivalents credited to you in respect of regular or ordinary
dividends paid on Morgan Stanley common stock following your termination shall
continue to be based on the number of shares of Morgan Stanley common stock
corresponding to your Target Award, and the amount paid to you (subject to the
other terms and conditions of this Award Certificate) shall be the amount
calculated as provided above in this Section 5, in each case multiplied by the
Pro Ration Fraction. If your PSU award is subject to a pro rata reduction upon
the termination of your Employment and is paid out on such termination (as
described below), the amount of dividend equivalents paid to you shall be
calculated based on the number of shares of Morgan Stanley common stock
corresponding to your Target Award (adjusted, if applicable, as provided in this
Section 5) multiplied by the Pro Ration Fraction. In the event of a Change in
Control, the Committee in its discretion may provide that any dividend
equivalents credited in respect of your [year] PSU award following the Change in
Control will be based on the number of shares of Morgan Stanley common stock
earned as provided in Section 9 (rather than on the number of shares
corresponding to your Target Award), it being understood that the amount of
dividend equivalents actually paid to you on the Scheduled Conversion Date (or
earlier as provided in this Award Certificate in the event of certain
terminations of employment) will be calculated as provided in this Section 5.

Notwithstanding the foregoing, in the event your PSU award is canceled in full
on or before the Scheduled Conversion Date, all dividend equivalents credited to
you in respect of regular or ordinary dividends will be canceled.

 

7



--------------------------------------------------------------------------------

The decision to pay a dividend and, if so, the amount of any such dividend, is
determined by Morgan Stanley in its sole discretion. No dividend equivalents
will be paid to you on any canceled PSUs.

 

6. Death, Disability and Full Career Retirement.

The following special earning, vesting and payment terms apply to your PSUs:

(a) Death during Employment. If you die while Employed, then the number of PSUs
that will vest, and the number of shares of Morgan Stanley common stock the
beneficiary you have designated pursuant to Section 15 or the legal
representative of your estate, as applicable, will receive as of the date of
your death, will be determined by multiplying (i) the number of shares earned
based on the performance measures set forth in Section 2 but applied as though
the Performance Period ended with the last Morgan Stanley quarter ending
simultaneously with or before the date of your death, for which earnings
information for Morgan Stanley has been released as of the date of your death,
by (ii) the Pro Ration Fraction, provided that your beneficiary or estate
notifies the Firm of your death within 60 days following your death; provided
that if your death occurs following the end of the Performance Period, then your
beneficiary or estate, as applicable, will receive shares (if any) in an amount
and at such time that you would have received such shares had your death not
occurred. For example, if your death occurs following the end of Morgan
Stanley’s third quarter (but prior to the end of the fourth quarter) and
earnings information has not been released by Morgan Stanley for such quarter,
the performance measures will be applied as though the Performance Period ended
with Morgan Stanley’s second quarter (provided Morgan Stanley has released
earning information for such quarter).

After your death, the cancellation provisions set forth in Section 11(c) will no
longer apply. The shares delivered upon conversion of PSUs pursuant to this
Section 6(a) will not be subject to any transfer restrictions (other than those
that may arise under the securities laws or the Firm’s policies) but will be
subject to clawback as set forth in Section 3(c).

(b) Death after termination of Employment. If you die following your termination
of Employment as a result of your Disability, Full Career Retirement or an
involuntary termination not involving any cancellation event and your [year] PSU
award was not canceled in connection with your termination or thereafter, then
the number of PSUs that will vest, and the number of shares of Morgan Stanley
common stock the beneficiary you have designated pursuant to Section 15 or the
legal representative of your estate, as applicable, will receive as of the date
of your death, will be determined by multiplying (i) the number of shares that
would have been delivered to you based on applying the performance measures set
forth in Section 2 as though the Performance Period ended with the last Morgan
Stanley quarter ending simultaneously with or before the date of your death for
which earnings information for Morgan Stanley has been released as of the date
of your death, by (ii) the Pro Ration Fraction determined upon your termination
of Employment, provided that your beneficiary or estate notifies the Firm of
your death within 60 days following your death; provided that if your death
occurs following the end of the Performance Period, then your beneficiary or
estate, as applicable, will receive shares (if any) in an amount and at such
time that you would have received such shares had your death not occurred.

 

8



--------------------------------------------------------------------------------

After your death, the cancellation provisions set forth in Section 11(c) will no
longer apply. The shares delivered upon conversion of PSUs pursuant to this
Section 6(b) will not be subject to any transfer restrictions (other than those
that may arise under the securities laws or the Firm’s policies) but will be
subject to clawback as set forth in Section 3(c).

(c) Disability. If your Employment terminates due to Disability, then, subject
to any transfer restrictions and the cancellation provisions described herein,
you will vest in a number of PSUs, and receive a number of shares of Morgan
Stanley common stock on the Scheduled Conversion Date, determined by multiplying
(i) the number of shares that would have been delivered to you, based on the
performance measures described in Section 2, had you remained in Employment
through the Scheduled Conversion Date, by (ii) the Pro Ration Fraction. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until the Scheduled Conversion Date.

(d) Full Career Retirement. If your employment terminates in a termination that
satisfies the definition of Full Career Retirement, then, subject to any
transfer restrictions and the cancellation provisions described herein, you will
vest in a number of PSUs, and receive a number of shares of Morgan Stanley
common stock on the Scheduled Conversion Date, equal to (A) if your Full Career
Retirement termination occurs on or before [first anniversary of June 30
following the Date of the Award], the amount determined by multiplying (i) the
number of shares that would have been delivered to you, based on the performance
measures set forth in Section 2, had you remained in Employment through the
Scheduled Conversion Date, by (ii) the Pro Ration Fraction and (B) if your Full
Career Retirement termination occurs following [first anniversary of June 30
following the Date of the Award], the number of shares that would have been
delivered to you, based on the performance measures set forth in Section 2, had
you remained in Employment through the Scheduled Conversion Date. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until the Scheduled Conversion Date.

 

7. Involuntary termination by the Firm.

If the Firm terminates your employment under circumstances not involving any
cancellation event set forth in Section

11(c) and you sign an agreement and release satisfactory to the Firm, then,
subject to any transfer restrictions and the cancellation provisions described
herein, you will vest in a number of PSUs, and receive a number of shares of
Morgan Stanley common stock on the Scheduled Conversion Date, determined by
multiplying (i) the number of shares that would have been delivered to you,
based on the performance measures set forth in Section 2, had you remained in
Employment through the Scheduled Conversion Date, by (ii) the Pro Ration
Fraction. If you do not sign such an agreement and release satisfactory to the
Firm within the timeframe set by the Firm in connection with your involuntary
termination as described in this Section 7, any PSUs that were unvested
immediately prior to your termination shall be canceled. The cancellation and
withholding provisions set forth in this Award Certificate will continue to
apply until the Scheduled Conversion Date.

 

9



--------------------------------------------------------------------------------

8. Governmental Service.

(a) General treatment of awards upon Governmental Service Termination. If your
Employment terminates in a Governmental Service Termination and not involving a
cancellation event set forth in Section 11(c), then, provided that you sign an
agreement satisfactory to the Firm relating to your obligations pursuant to
Section 8(c), you will vest in a number of PSUs, and receive as of the date of
your Governmental Service Termination a number of shares of Morgan Stanley
common stock, determined by multiplying (i) the number of shares earned based on
the performance measures set forth in Section 2 but applied as though the
Performance Period ended with the last Morgan Stanley quarter ending
simultaneously with or before the effective date of your Governmental Service
Termination, for which earnings information for Morgan Stanley has been released
as of the date of your Governmental Service Termination, by (ii) the Pro Ration
Fraction.

(b) General treatment of vested awards upon acceptance of employment at a
Governmental Employer following termination of Employment. If (i) your
Employment terminates other than in a Governmental Service Termination and not
involving a cancellation event set forth in Section 11(c), (ii) your [year] PSU
award was not canceled in connection with your termination or thereafter,
(iii) following your termination of Employment, you accept employment with a
Governmental Employer, and (iv) you present the Firm with satisfactory evidence
demonstrating that as a result of such employment the divestiture of your
continued interest in Morgan Stanley equity awards or continued ownership of
Morgan Stanley common stock is reasonably necessary to avoid the violation of
U.S. federal, state or local or foreign ethics law or conflicts of interest law
applicable to you at such Governmental Employer, then, provided that you sign an
agreement satisfactory to the Firm relating to your obligations pursuant to
Section 8(c), you will receive, upon your commencement of employment with such
Governmental Employer, the number of shares determined by multiplying (x) the
number of shares of Morgan Stanley common stock earned based on the performance
measures set forth in Section 2 but applied as though the Performance Period
ended with the last Morgan Stanley quarter ending simultaneously with or before
your acceptance of employment at a Governmental Employer, for which earnings
information for Morgan Stanley has been released as of such date, by (y) the Pro
Ration Fraction.

(c) Repayment obligation. Shares delivered upon conversion of PSUs pursuant to
Section 8(a) or 8(b) will not be subject to any transfer restrictions (other
than those that may arise under the securities laws or the Firm’s policies) but
will be subject to clawback as set forth in Section 3(c). Moreover, if you
engage in any activity constituting a cancellation event set forth in Section

11(c) within the applicable period of time that would have resulted in
cancellation of all or a portion of your PSUs had they not converted to shares
pursuant to Section 8(a) or 8(b), you will be required to pay to Morgan Stanley
an amount equal to:

(i) the number of PSUs that would have been canceled upon the occurrence of such
cancellation event multiplied by the fair market value, determined using a
valuation methodology established by Morgan Stanley, of Morgan Stanley common
stock on the date your PSUs converted to shares of Morgan Stanley common stock;
plus

 

10



--------------------------------------------------------------------------------

(ii) any dividend equivalents that were paid to you on the number of PSUs
described in the foregoing clause (i) when your PSUs converted to shares
pursuant to Section 8(a) or 8(b); plus

(iii) interest on the amounts described in the preceding clauses (i) and (ii) at
the average rate of interest Morgan Stanley paid to borrow money from financial
institutions during the period from the date of such conversion through the date
preceding the payment date.

 

9. Change in Control.

In the event of a Change in Control, you will receive on the Scheduled
Conversion Date (subject to earlier payment as described in Section 6 upon death
and in Section 8 in connection with “Governmental Service” and subject to any
transfer restrictions and the cancellation provisions set forth herein) the
number of shares earned based on the performance measures in Section 2 but
applied as though the Performance Period ended with the last quarter of Morgan
Stanley ending simultaneously with or before the effective date of the Change in
Control; provided, however, that no such payment shall be made if your
Employment terminates following the Change in Control, but prior to the
Scheduled Vesting Date, for any reason other than for death, Disability, Full
Career Retirement, Governmental Service Termination or an involuntary
termination not involving any cancellation event. For the avoidance of doubt,
following a Change in Control, the provisions of this Award Certificate setting
forth the consequences of a termination of employment shall continue to apply
(including all provisions governing the timing of payment), except that whenever
this Award Certificate provides for you to receive upon or following a
termination of employment a number of shares determined by applying the Pro
Ration Fraction, the Pro Ration Fraction shall be applied to the number of
shares calculated pursuant to the immediately preceding sentence (e.g., applying
the performance measures described herein as though the Performance Period ended
with the last quarter of Morgan Stanley ending simultaneously with or before the
effective date of the Change in Control).

 

10. Specified employees.

Notwithstanding any other terms of this Award Certificate, if Morgan Stanley
considers you to be one of its “specified employees” as defined in Section 409A
at the time of your Separation from Service, any conversion of your PSUs and
payment of your accrued dividend equivalents that otherwise would occur upon
your Separation from Service (including, without limitation, PSUs whose
conversion was delayed due to Section 162(m) of the Internal Revenue Code, as
provided in Section 4) will be delayed until the first business day following
the date that is six months after your Separation from Service; provided,
however, that in the event that your death, your Governmental Service
Termination or your employment at a Governmental Employer following your
termination of employment with the Firm under circumstances set forth in
Section 8(b) occurs at any time after the Date of the Award, conversion and
payment will be made in accordance with Section 6 or 8, as applicable.

 

11



--------------------------------------------------------------------------------

11. Cancellation of awards under certain circumstances.

(a) Cancellation of unvested awards. Your unvested PSUs, including any dividend
equivalents credited on your PSUs, will be canceled if your Employment
terminates for any reason other than death, Disability, a Full Career
Retirement, an involuntary termination by the Firm described in Section 7 or a
Governmental Service Termination.

(b) General treatment of vested awards. Except as otherwise provided in this
Award Certificate, your PSUs, to the extent earned and vested, including any
dividend equivalents credited on your PSUs, will convert to shares of Morgan
Stanley common stock or be paid, as applicable, on the Scheduled Conversion
Date. The cancellation and withholding provisions set forth in this Award
Certificate will continue to apply until the Scheduled Conversion Date.

(c) Cancellation of awards under certain circumstances. The cancellation events
set forth in this Section 11(c) are designed, among other things, to incentivize
compliance with the Firm’s policies (including the Code of Conduct), to protect
the Firm’s interests in non-public, confidential and/or proprietary information,
products, trade secrets, customer relationships, and other legitimate business
interests, and to ensure an orderly transition of responsibilities. This
Section 11(c) shall apply notwithstanding any other terms of this Award
Certificate (except where sections in this Award Certificate specifically
provide that the cancellation events set forth in this Section 11(c) no longer
apply).

Notwithstanding Morgan Stanley’s performance based on the measures set forth in
Section 2 or your satisfaction of the vesting conditions of this Award
Certificate, PSUs (and any dividend equivalents credited thereon) are not earned
until the Scheduled Conversion Date (and until you satisfy all obligations you
owe to the Firm as set forth in Section 13 below) and, unless prohibited by
applicable law, will be canceled prior to the Scheduled Conversion Date in any
of the circumstances set forth below in Section

11(c)(1) or (2). Although you will become the beneficial owner of shares of
Morgan Stanley common stock following conversion of your PSUs, the Firm may
retain custody of your shares following conversion of your PSUs (and any
dividend equivalents credited thereon) pending any investigation or other review
that impacts the determination as to whether the PSUs (and any dividend
equivalents credited thereon) are cancellable under the circumstances set forth
below and, in such an instance, the shares underlying such PSUs (and any
dividend equivalents credited thereon) shall be forfeited in the event the Firm
determines that the PSUs were cancellable under the circumstances set forth
below.

(1) Competitive Activity. If you resign Employment and engage in Competitive
Activity prior to the Scheduled Conversion Date, your [year] PSU award, whether
or not vested and irrespective of Morgan Stanley’s performance based on the
measures set forth in Section 2, including any dividend equivalents credited on
your PSUs, will be canceled immediately, subject to applicable law.3

 

 

3

Provided that, for the Chief Executive Officer only, this provision only applies
if such termination is not a termination for Good Reason. For these purposes,
Good Reason is defined as a resignation following: (i) his removal from the
position of Chief Executive Officer of Morgan Stanley; (ii) his failure to be
elected or reelected to the Board of Directors of Morgan Stanley; (iii) a change
in his reporting relationship such that he is no longer reporting directly and
solely to the Board of Directors of Morgan Stanley; (iv) a material diminution
of his duties and responsibilities as the Chief Executive Officer of Morgan
Stanley that is not agreed by the parties or the assignment to him of duties
materially inconsistent with his position, duties or responsibilities, or any
other material action by Morgan Stanley which is materially inconsistent or
materially reduces his position, duties or responsibilities; (v) any material
breach by Morgan Stanley of its material obligations to provide payments or
benefits as required in his offer letter; or (vi) Morgan Stanley’s requiring his
principal office to be based at any office or location other than the office or
location designated as Morgan Stanley’s principal executive offices.

Notwithstanding the foregoing, he will not be deemed to have resigned for Good
Reason unless (i) he has given the Chairman of the Board written notification of
his intention to do so, describing the factual basis for “Good Reason” and (ii)
the event giving rise to “Good Reason” is not cured by Morgan Stanley within 30
business days after the Chairman of the Board’s receipt of the notice.

 

12



--------------------------------------------------------------------------------

(2) Other Events. If any of the following events occur at any time before the
Scheduled Conversion Date, your [year] PSU award, whether or not vested and
irrespective of Morgan Stanley’s performance based on the measures set forth in
Section 2, including any dividend equivalents credited on your PSUs, will be
canceled immediately, subject to applicable law:

(i) Your Employment is terminated for Cause or you engage in conduct
constituting Cause (either during or following Employment and whether or not
your Employment has been terminated as of the Scheduled Conversion Date);

(ii) Following the termination of your Employment, the Firm determines that your
Employment could have been terminated for Cause (for these purposes, “Cause”
will be determined without giving consideration to any “cure” period included in
the definition of “Cause”);

(iii) You disclose Confidential and Proprietary Information to any unauthorized
person outside the Firm, or use or attempt to use Confidential and Proprietary
Information other than in connection with the business of the Firm; or you fail
to comply with your obligations (either during or after your Employment) under
the Firm’s Code of Conduct (and any applicable supplements) or otherwise
existing between you and the Firm, relating to Confidential and Proprietary
Information or an assignment, procurement or enforcement of rights in
Confidential and Proprietary Information;

 

13



--------------------------------------------------------------------------------

(iv) You engage in a Wrongful Solicitation;

(v) You make any Unauthorized Comments;

(vi) You fail or refuse, following your termination of Employment, to cooperate
with or assist the Firm in a timely manner in connection with any investigation,
regulatory matter, lawsuit or arbitration in which the Firm is a subject, target
or party and as to which you may have pertinent information; or

(vii) You resign from your employment with the Firm without having provided the
Firm prior written notice of your resignation at least:

(A) 180 days before the date on which your employment with the Firm terminates
if you are a member of the Management Committee at the time of notice of your
resignation; and

(B) 90 days before the date on which your employment with the Firm terminates if
clause (A) of this Section 11(c)(2)(vii) does not apply to you at the time of
notice of your resignation.

 

12. Tax and other withholding obligations.

Any vesting, whether on a Scheduled Vesting Date or some other date, of your PSU
award (including dividend equivalents that have been credited in respect of your
PSUs), and any conversion of PSUs or crediting or payment of dividend
equivalents, shall be subject to the Firm’s withholding of all required United
States federal, state, local and foreign income and employment/payroll taxes
(including Federal Insurance Contributions Act taxes). You authorize the Firm to
withhold such taxes from any payroll or other payment or compensation to you,
including by canceling or accelerating payment of a portion of this award
(including any dividend equivalents that have been credited on your PSUs) in an
amount not to exceed such taxes imposed upon such vesting, conversion, crediting
or payment and any additional taxes imposed as a result of such cancellation or
acceleration, and to take such other action as the Firm may deem advisable to
enable it and you to satisfy obligations for the payment of withholding taxes
and other tax obligations, assessments, or other governmental charges, whether
of the United States or any other jurisdiction, relating to the vesting or
conversion of your PSUs or the crediting or payment of dividend equivalents.
However, the Firm may not deduct or withhold such sum from any payroll or any
other payment or compensation (including from your PSU award), except to the
extent it is not prohibited by Section 409A and would not cause you to recognize
income for United States federal income tax purposes before your PSUs convert to
shares of Morgan Stanley common stock or to incur interest or additional tax
under Section 409A.

Pursuant to rules and procedures that Morgan Stanley establishes, you may elect
to satisfy the tax or other withholding obligations arising upon conversion of
your PSUs by having Morgan Stanley withhold shares of Morgan Stanley common
stock in an amount

 

14



--------------------------------------------------------------------------------

sufficient to satisfy the tax or other withholding obligations. Shares
withheld will be valued using the fair market value of Morgan Stanley common
stock on the date your PSUs convert (or such other appropriate date determined
by Morgan Stanley based on local legal, tax or accounting rules and practices)
using a valuation methodology established by Morgan Stanley. In order to comply
with applicable accounting standards or the Firm’s policies in effect from time
to time, Morgan Stanley may limit the amount of shares that you may have
withheld.

 

13. Obligations you owe to the Firm.

As a condition to the earning, payment, conversion or distribution of your
award, the Firm may require you to pay such sum to the Firm as may be necessary
to satisfy any obligation that you owe to the Firm. Notwithstanding any other
provision of this Award Certificate, your award, even if vested or converted, is
not earned until after such obligations and any tax withholdings or other
deductions required by law are satisfied. Notwithstanding the foregoing, Morgan
Stanley may not reduce the number of shares to be delivered upon conversion of
your PSUs or the amount of dividend equivalents to be paid in respect of your
award or delay the payment of your award to satisfy obligations that you owe to
the Firm except (i) to the extent authorized under Section 11, relating to tax
and other withholding obligations or (ii) to the extent such reduction or delay
is not prohibited by Section 409A and would not cause you to recognize income
for United States federal income tax purposes before your PSUs convert to shares
of Morgan Stanley common stock or to incur additional tax or interest under
Section 409A.

Morgan Stanley’s determination of any amount that you owe the Firm shall be
conclusive. The fair market value of Morgan Stanley common stock for purposes of
the foregoing provisions shall be determined using a valuation methodology
established by Morgan Stanley.

 

14. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your award,
other than as provided in Section 15 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution. This prohibition includes any assignment or other
transfer that purports to occur by operation of law or otherwise. During your
lifetime, payments relating to your award will be made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of Morgan Stanley, shall all be bound by, and shall benefit
from, the terms and conditions of your award.

 

15. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of your award to be delivered or paid under this Award Certificate
in the event of your death. To make a beneficiary designation, you must complete
and submit the Beneficiary Designation form on the Executive Compensation
website at [website redacted].

 

15



--------------------------------------------------------------------------------

Any shares or dividend equivalents that become deliverable upon your death, and
as to which a designation of beneficiary is not in effect, will be distributed
to your estate.

If you previously filed a designation of beneficiary form for your equity awards
with the Executive Compensation Department, such form will also apply to all of
your equity awards, including this award. You may replace or revoke your
beneficiary designation at any time. If there is any question as to the legal
right of any beneficiary to receive shares or payments under this award, Morgan
Stanley may determine in its sole discretion to deliver the shares or make the
payments in question to your estate. Morgan Stanley’s determination shall be
binding and conclusive on all persons and it will have no further liability to
anyone with respect to this award.

 

16. Ownership and possession.

(a) Before conversion. Generally, you will not have any rights as a stockholder
in the shares of Morgan Stanley common stock corresponding to your [year] PSU
award unless and until your PSUs convert to shares. Without limiting the
generality of the preceding sentence, you will not have any voting rights with
respect to shares corresponding to your PSU award until PSUs convert to shares.

(b) Following conversion. Subject to Section 11(c), following conversion of your
PSUs you will be the beneficial owner of the shares of Morgan Stanley common
stock issued to you, and you will be entitled to all rights of ownership,
including voting rights and the right to receive cash or stock dividends or
other distributions paid on the shares.

(c) Custody of shares. Morgan Stanley may maintain possession of the shares
subject to your award until such time as your shares are no longer subject to
restrictions on transfer.

 

17. Securities law compliance matters.

Morgan Stanley may affix a legend to any stock certificates representing shares
of Morgan Stanley common stock issued upon conversion of your PSUs (and any
stock certificates that may subsequently be issued in substitution for the
original certificates). The legend will read substantially as follows:

THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE WERE ISSUED PURSUANT TO THE
MORGAN STANLEY 2007 EQUITY INCENTIVE COMPENSATION PLAN AND ARE SUBJECT TO THE
TERMS AND CONDITIONS THEREOF AND OF AN AWARD CERTIFICATE FOR PERFORMANCE STOCK
UNITS AND ANY SUPPLEMENT THERETO.

THE SECURITIES REPRESENTED BY THIS STOCK CERTIFICATE MAY BE SUBJECT TO
RESTRICTIONS ON TRANSFER BY VIRTUE OF THE SECURITIES ACT OF 1933.

 

16



--------------------------------------------------------------------------------

COPIES OF THE PLAN, THE AWARD CERTIFICATE FOR PERFORMANCE STOCK UNITS AND ANY
SUPPLEMENT THERETO ARE AVAILABLE THROUGH THE EXECUTIVE COMPENSATION DEPARTMENT.

Morgan Stanley may advise the transfer agent to place a stop order against such
shares if it determines that such an order is necessary or advisable.

 

18. Compliance with laws and regulation.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your PSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation or policy of
any of the exchanges or associations or other institutions with which the Firm
or a Related Employer has membership or other privileges, and any applicable law
or applicable rule or regulation of any governmental agency, self-regulatory
organization or state or federal regulatory body.

 

19. No entitlements.

(a) No right to continued Employment. This award is not an employment agreement,
and nothing in this Award Certificate, the International Supplement, if
applicable, or the Plan shall alter your status as an “at-will” employee of the
Firm or your employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your employment by the Firm or a Related Employer, or
as giving you any right to continue in the employ of the Firm or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and any of the Scheduled Vesting Date, the Scheduled
Conversion Date, or any portion of any of these periods), nor shall they be
construed as giving you any right to be reemployed by the Firm or a Related
Employer following any termination of Employment.

(b) No right to future awards. This award, and all other awards of PSUs and
other equity-based awards, are discretionary. This award does not confer on you
any right or entitlement to receive another award of PSUs or any other
equity-based award at any time in the future or in respect of any future period.

(c) No effect on future employment compensation. Morgan Stanley has made this
award to you in its sole discretion. This award does not confer on you any right
or entitlement to receive compensation in any specific amount for any future
fiscal year, and does not diminish in any way the Firm’s discretion to determine
the amount, if any, of your compensation. This award is not part of your base
salary or wages and will not be taken into account in determining any other
employment-related rights you may have, such as rights to pension or severance
pay.

(d) Award Terms Control. In the event of any conflict between any terms
applicable to equity awards in any employment agreement, offer letter or other
arrangement that you have entered into with the Firm and the terms set forth in
this Award Certificate, the latter shall control.

 

17



--------------------------------------------------------------------------------

20. Consents under local law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

21. Award modification.

Morgan Stanley reserves the right to modify or amend unilaterally the terms and
conditions of your award, without first asking your consent, or to waive any
terms and conditions that operate in favor of Morgan Stanley. These amendments
may include (but are not limited to) changes that Morgan Stanley considers
necessary or advisable as a result of changes in any, or the adoption of any
new, Legal Requirement. Morgan Stanley may not modify your award in a manner
that would materially impair your rights in your award without your consent;
provided, however, that Morgan Stanley may, but is not required to, without your
consent, amend or modify your award in any manner that Morgan Stanley considers
necessary or advisable to (i) comply with any Legal Requirement, (ii) ensure
that your award does not result in an excise or other supplemental tax on the
Firm under any Legal Requirement, or (iii) ensure that your award is not subject
to United States federal, state or local income tax or any equivalent taxes in
territories outside the United States prior to conversion of your PSUs to shares
or delivery of such shares following conversion or the crediting or payment of
dividends. Morgan Stanley will notify you of any amendment of your award that
affects your rights. Any amendment or waiver of a provision of this Award
Certificate (other than any amendment or waiver applicable to all recipients
generally), which amendment or waiver operates in your favor or confers a
benefit on you, must be in writing and signed by the Global Co-Head of Human
Resources or the Chief Operating Officer (or if such positions no longer exist,
by the holder of an equivalent position) to be effective.

 

22. Governing law.

This Award Certificate and the related legal relations between you and Morgan
Stanley will be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts or choice of law, rule or
principle that might otherwise refer the interpretation of the award to the
substantive law of another jurisdiction.

 

23. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of Morgan Stanley.

 

18



--------------------------------------------------------------------------------

(b) “Cause” means:

(1) any act or omission which constitutes a breach of your obligations to the
Firm, including, without limitation, (A) your failure to comply with any notice
or non-solicitation restrictions that may be applicable to you or (B) your
failure to comply with the Firm’s compliance, ethics or risk management
standards, or your failure or refusal to perform satisfactorily any duties
reasonably required of you, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to physical or mental illness) within ten (10) business days
after written notification thereof to you by the Firm;

(2) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Firm; or

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Firm is a member
or of any policy of the Firm relating to compliance with any of the foregoing.

(c) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by Morgan
Stanley or any of its Subsidiaries, (B) Morgan Stanley or any of its affiliates
(as defined in Rule 12b-2 promulgated under the Exchange Act), (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by stockholders
of Morgan Stanley in substantially the same proportions as their ownership of
Morgan Stanley, is or becomes, during any 12-month period, the beneficial owner,
directly or indirectly, of securities of Morgan Stanley (not including in the
securities beneficially owned by such person(s) any securities acquired directly
from Morgan Stanley or its affiliates other than in connection with the
acquisition by Morgan Stanley or its affiliates of a business) representing 50%
or more of the total voting power of the stock of Morgan Stanley; provided,
however, that the provisions of this subsection (1) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (3) below;

(2) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by Morgan Stanley’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board;

 

19



--------------------------------------------------------------------------------

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements; provided that immediately following such merger or consolidation
the voting securities of Morgan Stanley outstanding immediately prior thereto do
not continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of such merger or consolidation
or parent entity thereof) 50% or more of the total voting power of Morgan
Stanley stock (or if Morgan Stanley is not the surviving entity of such merger
or consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided further that a merger
or consolidation effected to implement a recapitalization of Morgan Stanley (or
similar transaction) in which no person (as determined under Section 409A) is or
becomes the beneficial owner, directly or indirectly, of securities of Morgan
Stanley (not including in the securities beneficially owned by such person any
securities acquired directly from Morgan Stanley or its affiliates other than in
connection with the acquisition by Morgan Stanley or its affiliates of a
business) representing 50% or more of either the then outstanding shares of
Morgan Stanley common stock or the combined voting power of Morgan Stanley’s
then outstanding voting securities shall not be considered a Change in Control;
or

(4) the complete liquidation of Morgan Stanley or the sale or disposition by
Morgan Stanley of all or substantially all of Morgan Stanley’s assets in which
any one person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Morgan Stanley that have a total gross fair market value equal to more than 50%
of the total gross fair market value of all of the assets of Morgan Stanley
immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (x) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions and (y) no event or circumstances
described in any of clauses (1) through (4) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of Morgan Stanley, or in the ownership of a
substantial portion of Morgan Stanley’s assets, as defined in Section 409A. In
addition, no Change in Control shall be deemed to have occurred upon the
acquisition of additional control of Morgan Stanley by any one person or more
than one person acting as a group that is considered to effectively control
Morgan Stanley.

For purposes of the provisions of this Award Certificate, terms used in the
definition of a Change in Control shall be as defined or interpreted pursuant to
Section 409A.

 

20



--------------------------------------------------------------------------------

(d) “Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto or any other committee
of the Board appointed by the Board with the powers of the Committee under the
Plan, or any subcommittee appointed by such Committee.

(e) “Competitive Activity” means:

(1) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (x) that are similar
or substantially related to the services that you provided to the Firm, or
(y) that you had direct or indirect managerial or supervisory responsibility for
at the Firm, or (z) that call for the application of the same or similar
specialized knowledge or skills as those utilized by you in your services for
the Firm, in each such case, at any time during the year preceding the
termination of your employment with the Firm; or

(2) either alone or in concert with others, forming, or acquiring a 5% or
greater equity ownership, voting interest or profit participation in, a
Competitor.

(f) “Comparison Group” means Bank of America, Barclays, Citigroup, Credit
Suisse, Deutsche Bank, Goldman Sachs, JPMorgan Chase, UBS and Wells Fargo.

(g) “Competitor” means any corporation, partnership or other entity that
competes, or that owns a significant interest in any corporation, partnership or
other entity that competes, with any business activity the Firm engages in, or
that you reasonably knew or should have known that the Firm was planning to
engage in, at the time of the termination of your Employment.

(h) “Confidential and Proprietary Information” means any information that is
classified as confidential in the Firm’s Global Policy on Confidential
Information or that may have intrinsic value to the Firm, the Firm’s clients or
other parties with which the Firm has a relationship, or that may provide the
Firm with a competitive advantage, including, without limitation, any trade
secrets; inventions (whether or not patentable); formulas; flow charts; computer
programs; access codes or other systems information; algorithms; technology and
business processes; business, product or marketing plans; sales and other
forecasts; financial information; client lists or other intellectual property;
information relating to compensation and benefits; and public information that
becomes proprietary as a result of the Firm’s compilation of that information
for use in its business, provided that such Confidential and Proprietary
Information does not include any information which is available for use by the
general public or is generally available for use within the relevant business or
industry other than as a result of your action. Confidential and Proprietary
Information may be in any medium or form, including, without limitation,
physical documents, computer files or discs, electronic communications,
videotapes, audiotapes, and oral communications.

 

21



--------------------------------------------------------------------------------

(i) “Date of the Award” means [insert grant date, which typically will coincide
approximately with the end of the fiscal year in respect of which the award is
made].

(j) “Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Firm and applicable to you.

(k) “Employed” and “Employment” refer to employment with the Firm and/or Related
Employment.

(l) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and affiliates. For purposes of the definitions of
“Cause,” “Confidential and Proprietary Information,” “Unauthorized Comments” and
“Wrongful Solicitation” set forth in this Award Certificate and
Section 11(c)(2)(vi) of this Award Certificate, references to the “Firm” shall
refer severally to the Firm as defined in the preceding sentence and your
Related Employer, if any. For purposes of the cancellation provisions set forth
in this Award Certificate relating to disclosure or use of Confidential and
Proprietary Information, references to the “Firm” shall refer to the Firm as
defined in the second preceding sentence or your Related Employer, as
applicable.

(m) “Full Career Retirement” has the meaning attributed to such term in your
employment agreement or offer letter with the Firm or, if you are not party to
an employment agreement or offer letter with the Firm (or if such agreement or
letter does not include a definition of “Full Career Retirement”), means the
termination of your Employment by you or by the Firm for any reason other than
under circumstances involving any cancellation event described in Section 11(c),
and other than due to your death or Disability, a Governmental Service
Termination or pursuant to a Qualifying Termination, on or after the date on
which:

(1) you have attained age 50 and completed at least 12 years of service as a
[    ]4 of the Firm or equivalent officer title; or

(2) you have attained age 50 and completed at least 15 years of service as an
officer of the Firm at the level of [    ]5 or above; or

(3) you have completed at least 20 years of service with the Firm; or

(4) you have attained age 55 and have completed at least 5 years of service with
the Firm and the sum of your age and years of service equals or exceeds 65.6

For the purposes of the foregoing definition, service with the Firm will include
any period of service with the following entities and any of their predecessors:

(i) AB Asesores (“ABS”) prior to its acquisition by the Firm (provided that only
years of service as a partner of ABS shall count towards years of service as an
officer);

 

4 Specified officer title(s) in one or more specified business units.

5 Specified officer title(s) in one or more specified business units.

6 Age and service conditions specified in clauses (1) through (4) may vary from
year to year.

 

22



--------------------------------------------------------------------------------

(ii) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.;

(iii) Miller Anderson & Sherrerd, L.L.P. prior to its acquisition by MS Group;

(iv) Van Kampen Investments Inc. and its subsidiaries prior to its acquisition
by MS Group;

(v) FrontPoint Partners LLC and its subsidiaries prior to its acquisition by the
Firm; and

(vi) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the
merger of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.;

provided that, in the case of an employee who has transferred employment from
DWD to MS Group or vice versa, a former employee of DWD will receive credit for
employment with DWD only if he or she transferred directly from DWD to Morgan
Stanley & Co. Incorporated or its affiliates subsequent to February 5, 1997, and
a former employee of MS Group will receive credit for employment with MS Group
only if he or she transferred directly from MS Group to Morgan Stanley DW Inc.
or its affiliates subsequent to February 5, 1997.

(n) “Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

(o) “Governmental Service Termination” means the termination of your Employment
due to your commencement of employment at a Governmental Employer; provided that
you have presented the Firm with satisfactory evidence demonstrating that as a
result of such new employment, the divestiture of your continued interest in
Morgan Stanley equity awards or continued ownership of Morgan Stanley common
stock is reasonably necessary to avoid the violation of U.S. federal, state or
local or foreign ethics law or conflicts of interest law applicable to you at
such Governmental Employer.

(p) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(q) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(r) “Management Committee” means the Morgan Stanley Management Committee and any
successor or equivalent committee.

 

23



--------------------------------------------------------------------------------

(s) “MS Average ROE” means Morgan Stanley’s return on average common
shareholders’ equity excluding the impact of debt valuation adjustments during
the years included in the Performance Period.

(t) “Performance Period” means three-year period consisting of the reporting
years of Morgan Stanley of [year of the Date of the Award, first year following
the Date of the Award and second year following the Date of the Award].

(u) “Plan” means the 2007 Equity Incentive Compensation Plan, as amended.

(v) “Pro Ration Fraction” means a fraction, the numerator of which is the number
of days starting with and inclusive of [January 1 immediately preceding the Date
of the Award] and ending on the effective date of your termination of Employment
and the denominator of which is the number of days in the period beginning on
[January 1 immediately preceding the Date of the Award] and ending on the
Scheduled Vesting Date.

(w) “Related Employment” means your employment with an employer other than the
Firm (such employer, herein referred to as a “Related Employer”), provided that:
(i) you undertake such employment at the written request or with the written
consent of Morgan Stanley’s Global Co-Head of Human Resources (or if such
position no longer exists, the holder of an equivalent position);
(ii) immediately prior to undertaking such employment you were an employee of
the Firm or were engaged in Related Employment (as defined herein); and
(iii) such employment is recognized by the Firm in its discretion as Related
Employment; and, provided further that the Firm may (1) determine at any time in
its sole discretion that employment that was recognized by the Firm as Related
Employment no longer qualifies as Related Employment, and (2) condition the
designation and benefits of Related Employment on such terms and conditions as
the Firm may determine in its sole discretion. The designation of employment as
Related Employment does not give rise to an employment relationship between you
and the Firm, or otherwise modify your and the Firm’s respective rights and
obligations.

(x) “Scheduled Conversion Date” means a date during [third year following the
Date of the Award] determined by the Committee.

(y) “Scheduled Vesting Date” means [January 1 of the third year following the
Date of the Award].

(z) “Section 409A” means Section 409A of the Internal Revenue Code and any
regulations thereunder.

(aa) “Separation from Service” means a separation from service with the Firm for
purposes of Section 409A determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto. For
purposes of this definition, Morgan Stanley’s subsidiaries and affiliates
include (and are limited to) any corporation that is in the same controlled
group of corporations (within the meaning of Section 414(b) of the Internal
Revenue Code) as Morgan Stanley and any trade or business that is under common
control with Morgan Stanley (within the meaning of Section 414(c) of the
Internal Revenue Code), determined in each case in accordance with the default
provisions set forth in Treasury Regulation §1.409A-1(h)(3).

 

24



--------------------------------------------------------------------------------

(bb) “Target Award” means the number of PSUs that has been communicated to you
separately and that will be earned, subject to the other terms and conditions of
this Award Certificate, if each of the multipliers set forth in Section 2(a) and
2(b) equals 1.

(cc) “Total Shareholder Return” or “TSR”, as it applies to Morgan Stanley’s
common stock and each member of the Comparison Group’s common stock or American
depository receipts (“ADRs”), as applicable, means the percentage change in
value (positive or negative) over the Performance Period as measured by dividing
(i) the sum of (A) the cumulative value of dividends and other distributions in
respect of the common stock or ADR for the Performance Period, assuming dividend
reinvestment, and (B) the difference (positive or negative) between the common
stock or ADR price on the first and last days of the Performance Period
(calculated on the basis of the average of the adjusted closing prices over the
30-day trading period immediately prior to the first day of the Performance
Period and the average of the adjusted closing prices over the 30-day trading
period ending on the last day of the Performance Period), by (ii) the common
stock or ADR price on the first day of the Performance Period, calculated on the
basis of the average of the adjusted closing prices over the 30-day trading
period immediately prior to the first day of the Performance Period. For members
of the Comparison Group, Total Shareholder Return will be measured over the
period of three consecutive calendar years starting with [January 1 immediately
preceding the Date of the Award].

(dd) You will be deemed to have made “Unauthorized Comments” about the Firm if,
while Employed or following the termination of your Employment, you make,
directly or indirectly, any negative, derogatory, disparaging or defamatory
comment, whether written, oral or in electronic format, to any reporter, author,
producer or similar person or entity or to any general public media in any form
(including, without limitation, books, articles or writings of any other kind,
as well as film, videotape, audio tape, computer/Internet format or any other
medium) that concerns directly or indirectly the Firm, its business or
operations, or any of its current or former agents, employees, officers,
directors, customers or clients.

(ee) A “Wrongful Solicitation” occurs upon either of the following events:

(1) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 180 days after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Firm employee to leave the Firm or become hired or engaged by
another firm; provided, however, that this clause shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during any notice period applicable to you in
connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment; or

 

25



--------------------------------------------------------------------------------

(2) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 90 days (180 days
if you are a member of the Management Committee at the time of notice of
termination) after the termination of your Employment, directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind), you solicit or entice away or in any manner
attempt to persuade any client or customer, or prospective client or customer,
of the Firm (i) to discontinue or diminish his, her or its relationship or
prospective relationship with the Firm or (ii) to otherwise provide his, her or
its business to any person, corporation, partnership or other business entity
which engages in any line of business in which the Firm is engaged (other than
the Firm); provided, however, that this clause shall apply only to clients or
customers, or prospective clients or customers, that you worked for on an actual
or prospective project or assignment during any notice period applicable to you
in connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment.

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this Award
Certificate as of the Date of the Award.

 

MORGAN STANLEY

/s/

 

[Name] [Title]

 

26